Citation Nr: 1300003	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea and service-connected hypertension.

2.  Entitlement to service connection for a visual disorder, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for recurrent urinary urgency, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.

The Board notes that additional evidence was submitted at the February 2012 hearing, which was not previously considered by the RO.  However, the Veteran also submitted a waiver of the RO's initial consideration of the evidence at that time.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus, visuals disorder, and recurrent urinary urgency are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2003 rating decision previously considered and denied service connection for recurrent urinary urgency. 

2.  The evidence received since the May 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for recurrent urinary urgency.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied service connection for recurrent urinary urgency, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2012). 

2.  The evidence received subsequent to the May 2003 rating decision is new and material, and the claim for service connection for recurrent urinary urgency is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has reopened the Veteran's claim of service connection for recurrent urinary urgency.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Initially, the Board observes that the Veteran's claim of service connection for recurrent urinary urgency was previously considered and denied by the RO in a rating decision dated in May 2003.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In May 2006, the Veteran essentially requested that his claim of service connection for recurrent urinary urgency be reopened.  However, the rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the May 2003 rating decision denied the Veteran's claim of service connection for recurrent urinary urgency.  In that decision, the RO found that the evidence failed to establish a current diagnosis of a urinary system disorder.  The evidence of record at that time included the Veteran's service treatment records and a January 2003 VA examination report in which the examiner stated that there was no current pathology to render a diagnosis.

The evidence associated with the claims file subsequent to the May 2003 rating decision includes VA treatment records and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for recurrent urinary urgency.  

The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that VA treatment records include complaints of urinary frequency and an inability to hold urine in September 2003, as well as frequent urination every hour and polyuria in March 2006.

During the February 2012 hearing, the Veteran also reported he went to sick call "several times" in service for urinary complaints because he was "going to the bathroom all the time."  He indicated that he was never treated for a bladder disorder and no testing was conducted based on his urinary urgency complaints.  See hearing transcript, pp. 3-4.  

As an initial matter, the Board finds that the Veteran is competent to attest to his observable symptoms of recurrent urinary urgency.  See 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence").  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, there was no evidence of a current diagnosis pertaining to a urinary disorder at the time of the May 2003 rating decision.  Since that decision, the newly submitted evidence includes VA treatment records documenting the Veteran's symptomatology.  Therefore, the VA treatment records relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for recurrent urinary urgency.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for recurrent urinary urgency is reopened. 


REMAND

The issues of entitlement to service connection for diabetes mellitus, a visual disorder, and recurrent urinary urgency must be remanded for further development.  Specifically, the Board finds that a remand is needed to secure outstanding VA treatment records and to obtain VA medical opinions.

Following the February 2012 hearing, the record was held open to allow the Veteran the opportunity to locate and submit any outstanding VA treatment records, but no such records were received.  The Board notes that the most recent VA treatment records associated with the record are dated in December 2006.  Therefore, further attempts should be made to obtain any outstanding VA treatment records pertinent to the claimed diabetes mellitus, visual problems, and recurrent urinary urgency.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In addition, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

While the Veteran was not diagnosed with diabetes mellitus until March 2006, a review of the evidence reveals elevated glucose readings during service in June 2001 and within one year after his separation from service in January 2003.  See QTC examination laboratory reports dated in June 2001 and January 2003.  

Alternatively, the Veteran contends that his diabetes mellitus was caused or aggravated by his service-connected sleep apnea and/or hypertension.  At the February 2012 hearing, he submitted additional evidence that suggests that there may be a relationship between the diabetes mellitus and sleep apnea or hypertension.  

Moreover, the Veteran has testified as to continuity of symptomatology related to his diabetes mellitus, including visual problems and recurrent urinary urgency, and VA treatment records and a March 2007 private medical opinion showed diagnoses of mild non-proliferative retinopathy secondary to diabetes mellitus and complaints of polyuria.

For these reasons, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any diabetes mellitus, visual disorder, and urinary disorder that may be present. 

Accordingly, the case is REMANDED for the following action:


1.  The RO should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.

The RO/AMC must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be noted that there is evidence showing that the Veteran had elevated glucose readings in service in June 2001 and within one year thereafter in January 2003.
The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has diabetes mellitus that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including elevated glucose readings therein.  If not, he or she should state whether it is at least as likely as not that the Veteran has diabetes mellitus that is either caused by or permanently aggravated by his service-connected sleep apnea and/or service-connected hypertension

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.   The Veteran should be afforded a VA examination to determine the nature and etiology of any visual disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current visual disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  If not, he or she should state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any urinary disorder that may be present, including recurrent urinary urgency.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current urinary disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  If not, he or she should state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


